DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the specification overcome the objections to the specification, which are withdrawn.
Second, the cancelation of claims 1 to 20 moots their rejections under 35 U.S.C. 112, 101, and 103.
Third, applicant argues the patentability of new claims 21 to 40 under 35 U.S.C. 101.  However, these claims substantially correspond1 to the claims in United States Patent Application 16/906823 which were previously rejected under 35 U.S.C. 101, with that rejection affirmed at the PTAB on 27 July 2021 (Appeal 2021-004292).  Accordingly, applicant’s arguments are not persuasive.
In this respect, applicant argues first, regarding Step 2A, Prong I:
“Under step 2A, Applicant respectfully submits that the claims are not directed to only mathematical concepts, mental processes, and/or organizing human activity, but instead are directed toward a specific process by which, automatically and simultaneously using a machine learning classifier, multiple virtual lineups of venues are generated, at least one of which is used to facilitate automatically booking the venues in a selected lineup. Applicant respectfully submits that the automatic and simultaneous generation of the multiple virtual lineups of venues by the machine learning classifier could not be performed mentally, and thus could also not simply be organized human activity. Furthermore, the claims recite more than mere mathematical concepts, as the machine learning classifier is generating virtual lineups of venues and the server is
automatically booking multiple venues in a selected line up. Therefore, the claims as presently recited do not fall within any of the enumerated categories of abstract ideas and thus recite patent eligible subject matter under Step 2A, Prong One.”

However, this argument is at apparent odds with the PTAB findings/holding in parent application 16/906823 that:
“We agree with the Examiner that claim 1 recites certain methods of
organizing human activity, mental processes, and mathematical concepts.
See Final Act. 14-17; Ans. 4-5; Revised Guidance, 84 Fed. Reg. at 52. We
adopt the Examiner’s findings and determinations as our own.”

Next, regarding Step 2A, Prong II, applicant argues:
“Assuming, arguendo, that the claims are directed to one of the subject matter groupings of abstract ideas enumerated under step 2A, Prong One, which Applicant does not concede, the concepts of claims 21-40 are integrated into a practical application such that the claims are not directed to an abstract idea. Applicant respectfully asserts that the claims are clearly a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification. See, e.g., MPEP §2106.05.

“For example, the claims do not simply recite the processing and manipulation of data, such as gathering information and suggesting a venue lineup. Rather, the claims require that multiple virtual lineups be simultaneously generated, which are provided to a performer in a manner that the performer may provide feedback and/or make a selection of one of the virtual lineups. The claimed recitations go even further, however, and recite facilitation of automatically booking the venues in the virtual lineup. Thus, the claims are tied to a practical application in which a real- world and tangible result occurs because of the operation of the claimed recitations. Therefore, even if considered to be an abstract idea, which Applicant opposes, any such abstract idea is incorporated into a practical application.”

However, this argument is at apparent odds with the PTAB findings/holding in parent application 16/906823 that:
“We agree with the Examiner that additional elements in claim 1 (and claim 33) do not improve computers or other technology or implement the abstract idea with a particular machine that is integral to the claim. Nor do claims 1 and 33 include elements that transform or reduce a particular article to a different state or thing or apply the abstract idea in a meaningful way beyond linking it to a particular technological environment.  Id. at 55; Final Act. 17-19; Ans. 7-12.

“[T]he claims here do not ‘ha[ve] the specificity required to transform
a claim from one claiming only a result to one claiming a way of achieving
it.” Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317,
1328 (Fed. Cir. 2020) (quoting SAP, 898 F.3d at 1167 (“Merely claiming
‘those functions in general terms, without limiting them to technical means
for performing the functions that are arguably an advance,’ does not make a claim eligible at [Alice] step one.”) (citation omitted)).

“Even if technical details were described in the Specification for the
machine learning classifier, claim 1 does not recite any technical details.
See Ericsson, 955 F.3d at 1325 (“[T]he specification may be ‘helpful in
illuminating what a claim is directed to . . . [but] the specification must
always yield to the claim language’ when identifying the ‘true focus of a
claim.’”); ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 769-70
(Fed. Cir. 2019) (“Even if ChargePoint’s specification had provided, for
example, a technical explanation of how to enable communication over a
network for device interaction . . ., the claim language here would not
require those details. Instead, the broad claim language would cover any
mechanism for implementing network communication.”); Accenture Global
Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir.
2013) (“the complexity of the implementing software or the level of detail in
the specification does not transform a claim reciting only an abstract concept into a patent-eligible system or method.”).”

Moreover, the specification is apparently silent as to how the multiple virtual lineups might be “simultaneously generated” using a machine learning classifier, or even what the claimed “simultaneous[] generate[on]” might in fact require (e.g., is this some sort of parallel processing at the same time, or might this simply the generation of the multiple virtual lineups in immediate sequence, one after another after another?), with the word/stem “simultaneous” apparently not being used in the specification.
Next, regarding the dependent claims, applicant argues:
“For example, claims 29 and 36 recite "integrating, by the server, with venue databases for at least one of the venues through published application programming interfaces (APIs) to access and segment venue profile data." As another example, claims 30 and [3]7 recite: 
continually training, at the server, the machine learning classifier over time to automatically and increasingly accurately project a number of tickets that will be purchased, and a projected performer revenue, for each of the venues in the multiple virtual lineups of venues; and 
receiving, at the server, second tour preferences from a second performer; automatically and simultaneously generating, using the trained machine learning classifier at the server, a second set of multiple virtual lineups of venues for a second potential tour of the second performer based on the second tour preferences, the second set of multiple virtual lineups of venues including second performance dates for each of the venues in the second set, a second projected number of tickets that will be purchased for each of the venues in the second set, and a second projected performer revenue for each of the venues in the second set, the second projected number of tickets and the second projected performer revenue more accurate than the projected number of tickets and the projected performer revenue; 
sending, from the server, the second set of multiple virtual lineups of venues to the second performer.”

However, these argued dependent claim limitations are themselves abstract ideas2 that utilize generic computer components for their performance.  Any advance of this nature is not patentable.  Moreover, beyond applicant’s assertion that the “projection[s]” are “more accurate” as a claimed desired result, there is no evidence of record that the method(s) yield or might yield e.g., more accurate estimates of ticket sales.  That is, no technical details are claimed or described in the specification for the “continual training” of the machine learning classifier.  As indicated previously by the PTAB (e.g., at page 18 of its decision), due to lack of these technical details, the machine learning classifier is used (e.g., apparently even in or after its “continual[] training”) as a generic tool (e.g., a generic computer component) to implement/practice the abstract idea.  Accordingly, applicant’s arguments are not persuasive in this respect. 
Fourth, applicant’s arguments regarding the patentability of the claims under 35 U.S.C. 103 over the combination of art applied against the previous claims are convincing.
Claims Substantially Parallel Previously Presented/Examined/Appealed
Claims in Parent Application

Applicant has canceled all original claims in this application and added new claims that substantially parallel the claims that were both examined and appealed in United States Patent Application 16/906823, previously filed by the instant inventor on 19 June 2020 and being the subject of Appeal 2021-004292, decided 27 July 2021, which affirmed the (previous) examiner’s rejection of the claims.
NOTE: This application was filed as an original application on 27 September 2021 without claiming domestic priority to that previously filed application.  However, the ‘823 application is now claimed as a parent application for this application, per the corrected ADS filed in this application on 21 January 2022, with the corrected ADS being filed by applicant on the same day that the non-final rejection in this application was posted by the (current) examiner.
Improper Continuation
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part[3] because this application contains the following matter not disclosed in the prior-filed application: for example, paragraph [0004] of this application is not disclosed/supported in (and the original claims in this application were not supported by) the prior-filed application, and constitutes new matter because the prior filed application did not describe e.g., using a machine learning process to select, “a plurality of geographic regions as a list of distinct geographic regions”.  See e.g., paragraph [0090] of the specification for the different usage of venue and geographic region, in the specification, with a geographic region being something different from/other than a venue.
In particular, it is indicated at paragraph [0090] of this application that, a “venue market may include a geographic region around a venue”, meaning that a “geographic region” in the specification is used to describe something different from/other than a venue. Yet, the only “list” of places that applicant apparently described in the parent application in detail (in the specification) was e.g., a “list of venues” that automatically appears on the screen of FIG. 3. The examiner sees no (clear/sufficient) description to support any selection by a machine learning process of “geographic regions as a list of distinct geographic regions”. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)4.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “automatically and simultaneously generating [] multiple virtual lineups” and .the “receiving [] second tour preferences from a second performer” and the automatically and simultaneously generating for the second performer, wherein “. . . the second projected number of tickets and the second projected performer revenue are more accurate than the projected number of tickets and the projected performer revenue”, e.g., as recited in claims 21, 30, 31, 37, and 38.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 31, and 38, and the other claims by dependency, applicant has apparently not described in sufficient detail by what algorithm5, or by what steps or procedure6, he used or caused a “machine learning classifier” (120) to perform the automatic/simultaneous generating of multiple virtual lineups of venues and the other functions as claimed.  Rather, applicant has apparently described only the desired result that a/the machine learning classifier should be used or caused to perform the (automatic/simultaneous generating, etc.) functions recited in the claims.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed inventions including the machine learning classifier utilized as claimed, but has merely described a desired result.
In this respect, the machine learning classifier7 120 is described in this manner at paragraph [0028] of the (yet unpublished) specification:
“In these embodiments, the machine learning classifier 120 may be continually trained over time to automatically and increasingly accurately project a number of the fans 132a-132n who will purchase tickets (or a number of tickets that will be purchased for the fans 132a-132n), and a performer revenue for one of the performers 128a-128n (e.g., the performer 128a), for each of the venues in a virtual lineup of venues for a potential tour of the performer 128a.”

The generation of virtual tours by the machine learning classifier 120 is described in this manner at paragraph [0037]:
“For example, using the screen of FIG. 5, the tour manager app 118 may use, at action 207, the machine learning classifier 120 to generate a virtual lineup of potential tours. For example, as disclosed in FIG. 5, the tour manager app 118 may use, at action 207, the machine learning classifier 120 to generate three virtual tours, namely a first virtual tour from Victoria to Los Angeles lasting 20 days, a second virtual tour from Victoria to Edmonton lasting 16 days, and a third virtual tour from Victoria to Los Angeles lasted 9 days.  Each of these three virtual tours may be generated by the machine learning classifier 120 with a most efficient routing and a map with dates, a projected demand in each venue market, and a projected gross and net revenue.”

The generation of potential tor venue options with a most efficient routing by the machine learning classifier is described in this was at paragraph [0061]:
“At action 233, the touring app may use a machine learning classifier to generate potential tour venue options with a most efficient routing and a map with dates, a projected demand in each venue market, and a projected gross and net revenue. For example, the tour manager app 118 may use, at action 233, the machine learning classifier 120 to generate potential tour venue options with a most efficient routing and a map with dates, a projected demand in each venue market, and a projected gross and net revenue, similar to the action 207. In some embodiments, the machine learning classifier 120 may consider all bids received and venues selected and, based on the availability of each venue and its location, may create a possible tour map and route.”

The projecting of a relatively accurate number of fans who will purchase tickets is described in this way at paragraph [0087]:
“In some embodiments, the method 200 may employ the machine learning classifier 120 to automatically and relatively accurately project a number of the fans 132a-132n who will purchase tickets (or a number of tickets that will be sold), and a performer revenue for the performer 128a, for each of the venues in a virtual lineup of venues for a potential tour of the performer 128a.”

The generation of virtual lineups by the machine learning classifier 120 is described this way at paragraph [0093]:
“The machine learning classifier 120 may automatically generate the multiple virtual lineups 12la-12ln of venues based on data from the venue information database 122, the tour preferences database 124, and the fan information database 126. The machine learning classifier 120 may have logic and algorithms built around the venue information, the fan information, and the tour preferences in order to accurately predicts fan demand for the performer 128a at each venue. In some embodiments, the generation of an optimal route for a potential tour by the machine learning classifier 120 may be accomplished by taking into account one or more of the following factors:  (1) distance between different venues (e.g., which may involve integration with the Google Distance Matrix API), (2) modes of transportation between the venues, (3) demand in each market (e.g., prioritizing weekend dates for markets where the machine learning classifier 120 forecasts higher demand, etc.), (4) calendar availability of the venues, and (5) seating capacity of the venues. In some embodiments, the generation of a projected performer revenue for each of the venues by the machine learning classifier 120 may be accomplished by taking into account one or more of the following factors: (1) seating capacity of the venue, (2) fan demand at the venue as forecasted by the machine learning classifier 120, (3) the mean ticket price for the show at the venue, (4) the booking / processing fee, (5) taxes, (6) costs for the services from the venue as per the data provided during on-boarding (and which may be updated periodically), and (7) marketing services provided by the tour manager app 118 via the touring apps 109a-109n.”

However, these descriptions only describe desired results, what a machine learning classifier perhaps should do, without even describing (in sufficient detail) any actual machine learning algorithms used by applicant in order to effect machine learning (e.g., how applicant caused the machine learning classifier in fact learn, if it did learn, and what particular characteristics were learned by applicant’s machine learning classifier?) and/or classification operations within the machine learning classifier, without describing any algorithm/steps/procedure by which learning in/of a machine was accomplished by applicant, for use in performing the various functions recited in the claims including the automatic/simultaneous generation of the multiple virtual lineups of venues.  For example, it is apparently undescribed both what possible information the machine learning classifier (120) learned, what possible information the machine learning classifier (120) classified or utilized classifications of or for, and particularly how (by what algorithm or steps/procedure) that learning was accomplished via the machine in performing (any of) the claimed functions.
In particular, regarding claims 21, 31, and 38, applicant has apparently not described by what algorithm, or by what steps/procedure, he used a machine learning classifier to automatically and simultaneously generate multiple virtual lineups of venues for a potential tour, with no sufficient detail of a “machine learning classifier”, or its actual operation/functioning being clearly described, with applicant only apparently describing e.g., a “desired result”.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed inventions including the machine learning classifier utilized as claimed, but has merely described a desired result.
Regarding claims 29 and 36, applicant has apparently not described in sufficient detail by what algorithm, or by what steps or procedure, he caused the server to integrate with venue databases (plural) for at least one of the venues through published application programming interfaces (APIs) to access and segment venue profile data.  No sufficient details regarding an algorithm or steps/procedure for integrating, by the server, with plural venue databases for at least one of the venues, or for accessing/segmenting venue profile data (e.g., such as “seating capacity, seating configurations, location, etc.”; paragraph [0090]) through published APIs, is apparently described in the specification.  Rather, applicant apparently only describes a desired result.  For example, it is indicated at paragraph [0019] that venue owners may send seat counts in different configurations to the server via the touring app, and it is indicated at paragraph [0065] that venue owners may input information including seat counts in different configurations using the touring app as shown e.g., in FIG. 15C.  However, no use of APIs to integrate the server with venue databases for at least one of the venues and/or for accessing/segmenting venue profile data is apparently described in sufficient detail.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed integrating and accessing/segmenting as claimed.
Regarding claims 30 and 37, applicant has apparently not described in sufficient detail by what algorithm, or by what steps or procedure, he continually trained the machine learning classifier over time to automatically and increasingly accurately project a number of tickets that will be purchased, and a projected performer revenue, for each of the venues in the multiple virtual lineups of venues such that a second projected number of tickets and second projected performer revenue for a second performer was more accurate than the projected number of tickets and the projected performer revenue for the (first) performer.  No sufficient details regarding an algorithm or steps/procedure for continually training, by the server, the machine learning classifier over time to increasingly accurately project ticket purchases/performer revenue is apparently described in the specification.  In this respect, the stem “train” (i.e., “trained”) is apparently mentioned once, at paragraph [0028] of the specification.  Rather, applicant apparently only describes a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed continual training and increasingly accurately projections as claimed.
Claims 21 to 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, line 9, in claim 31, line 9, and in claim 38, line 13, “simultaneously generating” is indefinite from the teachings of the specification.  Here, the examiner merely notes that no such “simultaneous[ generation]” was apparently described or claimed in the application as filed.  For example, it appears the word or stem “simultaneous” is not used in the (unpublished) specification. In this respect, the specification apparently leaves the reader in doubt as to the metes and bounds of “simultaneously” in the claim context, and begs the following questions.  If the machine learning classifier finishes generating one virtual lineup and then immediately generates the next, then have the two lineups been “simultaneously” generated from the teachings of the specification, if they are generated sequentially and at different times?  If “simultaneously” might mean e.g., “at the very same instant”, as in parallel processing (or concurrent multi-thread processing), then where is this type of (e.g., concurrent) generation made clear in the specification?
In claim 21, line 9, in claim 31, line 9, and in claim 38, lines 13ff, and throughout the claims, the “machine learning classifier” is indefinite from the teachings of the specification, because it is unclear from the teachings of the specification how or by what mechanism the machine learning classifier might perhaps perform machine learning, if it does, what the classifier might learn and/or classify8, if it does learn and classify, for example in automatically and simultaneously generating the multiple virtual lineups, and particularly how the “machine learning classifier” projects a number of tickets that will be purchased for each of the venues and performer revenue for each of the venues, perhaps by using machine learning and/or classifying/classifications, if it does.
In this respect, in dependent claims 30 and 37, the “machine learning classifier” (line 2) and the “trained machine learning classifier” (line 6) are similarly indefinite from the teachings of the specification, because it is unclear particularly how and/or by what means or mechanism (e.g., internal to or external to the machine learning classifier) the machine learning classifier is “continually trained” to increasingly accurately project in the manner claimed, and particularly how it generates the more accurate projections (in line 12).  
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 to 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.9
Step 1 and Step 2A, Prong I:
Claim(s) 21 to 40, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (e.g., for example, the methods of claims 21 and 31 as a useful process, the system of claim 38 as a machine), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of automatically and simultaneously generating multiple virtual lineups of venues, selecting or revising a virtual lineup of venues, and/or automatically facilitating a booking of each of the venues in the selected or revised virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer, e.g., by receiving venue information from multiple venue owners associated with multiple venue markets; receiving, at the server, fan information for fans residing in the multiple venue markets; receiving, at the server, tour preferences from a performer; automatically and simultaneously generating, using a machine learning classifier at the server, multiple virtual lineups of venues for a potential tour of the performer based on the venue information, the tour preferences, and the fan information, the multiple virtual lineups of venues including performance dates for each of the venues, a projected number of tickets that will be purchased for each of the venues, and a projected performer revenue for each of the venues; sending, from the server, the multiple virtual lineups of venues to the performer; receiving, at the server, a selected virtual lineup of venues for the potential tour from the multiple virtual lineups of venues; and in response to receiving the selected virtual lineup of venues, facilitating, by the server, ticket deposits for the potential tour; and in response to determining that a sufficient number of ticket deposits are received for the potential tour, automatically facilitating, by the server, a booking of each of the venues in the selected virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer, or in response to determining that an insufficient number of ticket deposits are received for the potential tour by a predetermined cutoff date, automatically generating, using the machine learning classifier at the server, a projected number of tickets that will be purchased for each of the venues in a remaining ticket sales period and a projected performer revenue for each of the venues in the remaining tickets sales period; receiving, at the server, a revised virtual lineup of venues for the potential tour from the multiple virtual lineups of venues; and automatically facilitating, by the server, a booking of each of the venues in the revised virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer; wherein the fan information comprises genres of media streamed on media streaming platforms, that are separate from the server, by fans residing in the multiple venue markets; wherein the fan information comprises performers followed on social media platforms, that are separate from the server, by fans residing in the multiple venue markets; further comprising: determining that the sufficient number of ticket deposits are received for the potential tour; wherein: the facilitating of the ticket deposits for the potential tour includes facilitating payment of a deposit amount for each of the ticket deposits that is less than a full ticket price amount; and the facilitating of the ticket sales for the actual tour includes facilitating payment of a remaining amount of the full ticket price amount for each of the ticket deposits; wherein: each virtual lineup of venues includes multiple venue markets for the virtual lineup; and each of the multiple venue markets for the virtual lineup includes multiple available venues in the venue market from which the performer selects to generate the selected virtual lineup of venues; wherein: the tour preferences include multiple preferred tour locations of the performer;  wherein: the selected virtual lineup of venues for the potential tour is received from the performer; wherein receiving the venue information includes: integrating, by the server, with venue databases for at least one of the venues through published application programming interfaces (APIs) to access and segment venue profile data;  further comprising: continually training, at the server, the machine learning classifier over time to automatically and increasingly accurately project a number of tickets that will be purchased, and a projected performer revenue, for each of the venues in the multiple virtual lineups of venues; and receiving, at the server, second tour preferences from a second performer; automatically and simultaneously generating, using the trained machine learning classifier at the server, a second set of multiple virtual lineups of venues for a second potential tour of the second performer based on the second tour preferences, the second set of multiple virtual lineups of venues including second performance dates for each of the venues in the second set, a second projected number of tickets that will be purchased for each of the venues in the second set, and a second projected performer revenue for each of the venues in the second set, the second projected number of tickets and the second projected performer revenue more accurate than the projected number of tickets and the projected performer revenue; and sending, from the server, the second set of multiple virtual lineups of venues to the second performer; wherein the fan information comprises genres of media streamed on the media streaming platforms, that are separate from the server, by fans residing in the multiple venue markets; wherein the fan information comprises performers followed on social media platforms, that are separate from the server, by fans residing in the multiple venue markets; wherein: each virtual lineup of venues includes multiple venue markets for the virtual lineup; and each of the multiple venue markets for the virtual lineup includes multiple available venues in the venue market from which the performer selects to generate the selected virtual lineup of venues; wherein: the selected virtual lineup of venues for the potential tour is received from the performer; the revised virtual lineup of venues for the potential tour is received from the performer; and the facilitating of the booking of each of the venues, the ticket sales for the actual tour, and the distribution of revenue from the ticket sales to the performer is performed in response to the receiving of the revised virtual lineup of venues from the performer; wherein receiving the venue information includes: integrating, by the server, with venue databases for at least one of the venues through published application programming interfaces (APIs) to access and segment venue profile data; further comprising: continually training, at the server, the machine learning classifier over time to automatically and increasingly accurately project a number of tickets that will be purchased, and a projected performer revenue, for each of the venues in the multiple virtual lineups of venues; and receiving, at the server, second tour preferences from a second performer; automatically and simultaneously generating, using the trained machine learning classifier at the server, a second set of multiple virtual lineups of venues for a second potential tour of the second performer based on the second tour preferences, the second set of multiple virtual lineups of venues including second performance dates for each of the venues in the second set, a second projected number of tickets that will be purchased for each of the venues in the second set, and a second projected performer revenue for each of the venues in the second set, the second projected number of tickets and the second projected performer revenue more accurate than the projected number of tickets and the projected performer revenue; and sending, from the server, the second set of multiple virtual lineups of venues to the second performer; the operations comprising: receiving, at the server, venue information from multiple venue owners associated with multiple venue markets; receiving, at the server, fan information for fans residing in the multiple venue markets; receiving, at the server, tour preferences from a performer; automatically and simultaneously generating, using a machine learning classifier at the server, multiple virtual lineups of venues for a potential tour of the performer based on the venue information, the tour preferences, and the fan information, the multiple virtual lineups of venues including performance dates for each of the venues, a projected number of tickets that will be purchased for each of the venues, and a projected performer revenue for each of the venues; sending, from the server, the multiple virtual lineups of venues to the performer; receiving, at the server, a selected virtual lineup of venues for the potential tour from the multiple virtual lineups of venues; in response to receiving the selected virtual lineup of venues, facilitating, by the server, ticket deposits for the potential tour; and in response to determining that a sufficient number of ticket deposits are received for the potential tour, automatically facilitating, by the server, a booking of each of the venues in the selected virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer; further comprising: a plurality of communication devices operably coupled to the server, the plurality of communication devices comprising: a communication device for operation by the venue owner; wherein the performer is allowed to select preferences from at least one of: a geographical area, a venue size, a ticket price, a time frame of a potential tour, and a compensation, and upon selection thereof to communicate the preference.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the receiving, generating, determining, selecting or revising, sending, and facilitating aspects of the claims together fall within the certain methods of organizing human activity grouping, the automatically and simultaneously generating using the machine learning classifier and the continual training aspect of the claims falls within the mathematical concepts grouping, and the receiving, generating, selecting or revising, sending, determining, and facilitating aspects of the claims together fall within the mental processes grouping.10
That is, if a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, hedging, insurance, mitigating risk; commercial or legal interactions, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, social activities, teaching, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.  Similarly, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  In like manner, if a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (machine learning classifier (program on a general purpose computer), server), then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.
First, the limitations of automatically and simultaneously generating, using a machine learning classifier at the server, multiple virtual lineups of venues for a potential tour of the performer based on the venue information, the tour preferences, and the fan information, the multiple virtual lineups of venues including performance dates for each of the venues, a projected number of tickets that will be purchased for each of the venues, and a projected performer revenue for each of the venues; receiving, at the server, a selected virtual lineup of venues for the potential tour from the multiple virtual lineups of venues in response to receiving the selected virtual lineup of venues, facilitating, by the server, ticket deposits for the potential tour; in response to determining that a sufficient number of ticket deposits are received for the potential tour, automatically facilitating, by the server, a booking of each of the venues in the selected virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer; in response to determining that an insufficient number of ticket deposits are received for the potential tour by a predetermined cutoff date, automatically generating, using the machine learning classifier at the server, a projected number of tickets that will be purchased for each of the venues in a remaining ticket sales period and a projected performer revenue for each of the venues in the remaining tickets sales period; receiving, at the server, a revised virtual lineup of venues for the potential tour from the multiple virtual lineups of venues, automatically facilitating, by the server, a booking of each of the venues in the revised virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer, integrating with venue databases through APIs to access and segment venue profile data, continually training the machine learning classifier to increasingly accurately project ticket purchases and performer revenue for a second performer, etc. are certain methods of organizing human activities. For instance, the claims are similar to managers (performer managers and venue managers) planning a tour with potential venues and date options based on venue / performer / and fan information; performer selects lineups for potential tour; mangers facilitating ticket deposits for a selected lineup / potential tour; and when sufficient deposits are met proceeding with booking venues / ticket sales / revenue distribution of the actual tour; and when sufficient deposits are not met projecting ticket sales and performer revenue in remaining sales period, performer / managers revise the lineup of venues in a revised tour, managers proceeding with booking venues / ticket sales / revenue distribution of a revised tour. Other than reciting generic computer components, such as a server, machine learning classifier (program on a general purpose computer), nothing in these claim limitations preclude the steps from practically being performed by a person / people e.g., as certain methods of organizing human activity and mental processes.
Second, the limitations of automatically and simultaneously generating, using a machine learning classifier at the server, multiple virtual lineups of venues for a potential tour of the performer based on the venue information, the tour preferences, and the fan information, the multiple virtual lineups of venues including performance dates for each of the venues, a projected number of tickets that will be purchased for each of the venues, and a projected performer revenue for each of the venues; determining that a sufficient number of ticket deposits are received for the potential tour; determining that an insufficient number of ticket deposits are received for the potential tour by a predetermined cutoff date; facilitating a booking of each of the venues in the selected or revised virtual lineup of venues for an actual tour, ticket sales for the actual tour, and distribution of revenue from the ticket sales to the performer; automatically generating, using the machine learning classifier at the server, a projected number of tickets that will be purchased for each of the venues in a remaining ticket sales period and a projected performer revenue for each of the venues in the remaining tickets sales period, integrating with venue databases through APIs to access and segment venue profile data, continually training the machine learning classifier to increasingly accurately project ticket purchases and performer revenue for a second performer, etc. as drafted is/are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a machine learning classifier (program on a general purpose computer) and server, nothing in the claim element precludes the step from practically being performed in the mind (or by the mind with an aid such as pen and paper). For example, but for the generic / general purpose computer language: generating multiple virtual lineups in the context of this claim encompasses a person mentally evaluating various information to form opinions regarding potential tour lineups and dates and make judgements of estimated ticket sales and revenue; determining in the context of the claim encompasses a user mentally evaluating and judging whether sufficient tickets deposits are received before a cutoff; and generating projected number of tickets in the context of the claims encompasses a person mentally evaluating and judging how many tickets will be sold in a remaining ticket sales period and the projected performer revenue. 
Third, the limitations of automatically and simultaneously generating, using a machine learning classifier at the server . . . a projected number of tickets that will be purchased for each of the venues, a projected performer revenue for each of the venues; and generating, using the machine learning classifier at the server . . . a projected number of tickets that will be purchased for each of the venues in a remaining ticket sales period and a projected performer revenue for each of the venues in the remaining ticket sales period, continually training the machine learning classifier to increasingly accurately project ticket purchases and performer revenue for a second performer, etc. recite a mathematical concept. These limitations recite a mathematical relationship between the projected number of tickets that will be purchased and projected performer revenue; and a high-level mathematical formula providing a numeric result (projected revenue) based on a numeric variable (projected number of tickets purchased). Thus, the claim recites a mathematical concept.
The mere recitation of generic computer components (e.g. machine learning classifier (program on a general purpose computer), server comprising one or more processors, APIs which as claimed are themselves published and thus well-known, communication device(s), etc.) does not take the claims out of methods of the organizing human activities / mental processes / mathematical concepts groupings.  Accordingly, the claims recite an abstract idea. Analysis proceeds to Step 2A Prong Two.
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer (with generic computer components such as a server, processors, APIs which as claimed are themselves published and thus well-known, communication devices, etc.) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
In this respect, first, the claims as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities / mental processes / mathematical concepts in a computer environment. The claimed computer components (e.g., machine learning classifier, server comprising one or more processors, APIs which as claimed are themselves published and thus well-known, communication devices, etc.) are recited at a high-level of generality and are merely invoked as tools to perform manual processes. Note that the limitations regarding the machine learning classifier are claimed at a high-level of generality lacking any particular, technical steps. The Applicant’s specification e.g.,  Fig 2B, ¶ [0027-28], ¶ [00106-107], ¶ [00110] demonstrate that this classifier is on or part of the server (general purpose computer, noting ¶ [0027], ¶ [00110]) as program instructions and as such represents no more than programming a general purpose computer to perform an abstract concept, i.e., ‘apply it’. Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea. See MPEP 2106.04(d) and 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving, at the server, venue information from multiple venue owners associated with multiple venue markets; receiving, at the server, fan information for fans residing in the multiple venue markets; receiving, at the server, tour preferences from a performer are recited at a high-level of generality (i.e. as a general means of gathering data for subsequent generating), and amounts to mere data gathering, which is a form of insignificant extra- solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the server (generic / general purpose computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending and its limitations sending, from the server, the multiple virtual lineups of venues to the performer are recited at a high-level of generality (i.e. a general means of transmitting / outputting of the generated lineups of venues), and amounts to mere outputting of data, which is a form of extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the server (generic / general purpose computer) is only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While the steps of receiving, at the server, a selected virtual lineup of venues for the potential tour from the multiple virtual lineups of venues; receiving, at the server, a revised virtual lineup of venues for the potential tour from the multiple virtual lineups of venues are identified in Step 2A Prong One as part of the abstract idea (e.g., users selecting a lineup, users revising a lineup / canceling a venue of the lineup, etc.), these limitations are also recited at a high-level of generality (i.e. as a general means of gathering data for facilitating tour ticket deposits; as a general means of gathering data for facilitating booking venues in revised lineup), and also amount to mere data gathering which is an extra-solution activity not representative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g).
While the steps of facilitating distribution of revenue from the ticket sales to the performer is identified in Step 2A Prong One as part of the abstract idea (e.g., users selecting a lineup, users revising a lineup / canceling a venue of the lineup, etc.), this limitation is also recited at a high-level of generality (i.e. as a general means of extra-solution activity), and also amounts to mere extra-solution activity not representative of integration into a practical application.
Furthermore, the server (generic / general purpose computer) is only being used as a tool in the receiving, which is not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f}. Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general purpose computers (e.g., machine learning classifier (program on a general purpose computer), server comprising one or more processors, APIs which as claimed are themselves published and thus well-known, communication devices, etc.); and adding high-level extra- solution and/or post-solution activities (data gathering, outputting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high-level of generality and are used e.g., for data/information gathering only, and moreover, the generically recited computer elements (e.g., a server, one or more processors, a machine learning classifier described in a results-oriented, aspirational format e.g., as a generic tool/component to implement/practice the abstract idea with no particular disclosed algorithm, one or more computer-readable media, APIs which as claimed are themselves published as indicated at paragraphs [0090] and [0091] of applicant’s specification and thus well-known, communication devices, the (touring) app(s), etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional, using conventional structure(s) as indicated by specification paragraphs [00109]ff) in any computer implementation of the idea.
In this respect, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning classifier (program on a general purpose computer), a server comprising one or more processors to perform generating, determining, and facilitating, and communication devices amounts to no more than mere instructions to ‘apply’ the exception using generic computers. The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). See Applicant Specification (¶ [0027], ¶ [00110-111], ¶ [00117-118] detailing that these methods are implemented in software stored on and/or executed by general purpose hardware, any computer capable of communicating over the internet, and general purpose computers, demonstrating the well-understood nature of the server, processors, and communication devices. Also, see Applicant specification e.g., Fig 2B, ¶ [0027-28], ¶ [00106-107], ¶ [00110] discussing the machine learning classifier is on or part of the server (general purpose computer, noting ¶ [0027], ¶ [00110]) as program instructions, and discussed at a high level of detail lacking particular technical implementation steps, showing that this is no more than implementing a judicial exception on a computer (i.e. apply it). Hence, these computer elements as claimed are not indicative of an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent generating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). The use of the computer (i.e. server) in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of an inventive concept. See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), retrieving information in memory (Versata; OIP Techs), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending are recited at a high level of generality (i.e. as a general means of transmitting / outputting of the generated lineups of venues), and amounts to mere outputting of data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). The use of the computer (i.e. server) in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of an inventive concept. See MPEP 2106.05(f}. Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers and gathering statistics (OIP Techs). Hence, these limitations do not provide an inventive concept.
Also, while identified in Step 2A Prong One as part of the abstract idea, the limitations regarding receiving, at the server, a selected virtual lineup of venues for the potential tour from the multiple virtual lineups of venues; receiving, at the server, a revised virtual lineup of venues for the potential tour from the multiple virtual lineups of venues are also recited at a high level of generality (i.e. as a general means of gathering data for facilitating tour ticket deposits; as a general means of gathering data for facilitating booking venues in revised lineup) and amount to mere data gathering, which is a form of insignificant extra-solution activity, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). The use of the computer (i.e. server) in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of an inventive concept. See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), retrieving information in memory (Versata; OIP Techs), recording a customer's order (Apple), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field. Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers, and using computers in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment. At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to plan a successful tour based on information available, how to adjust a tour when an insufficient number of ticket deposits are received), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem. See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool. The claims do not apply the judicial exception with or by use of a particular machine. The claims do not effect a transformation or reduction to a particular article to a different state or thing. The claims do not add a sufficient specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful/practical application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Here, the examiner merely notes that current claims 21 to 37 correspond generally to claims 1, 8, 10, 11, 18, and 20 to 34 that were appealed in 16/906823, with a PTAB decision rendered on 27 July 2021.  Differences between the previously appealed and the current claim sets include i) the current independent method claims recite “automatically and simultaneously generating . . .”, rather than “automatically generating . . .”, ii) the current independent claims recite “automatically facilitating” rather than “facilitating . . .”, iii) the “integrating . . .” recited in current claims 29 and 36, and iv) the details of the “second performer”, and the automatically and simultaneously generating for the second potential tour of the second performer, as recited in claims 30 and 37.  Current claims 38 to 40 appear to be system-type claims corresponding generally to the first set of current method claims (beginning at claim 21).
        2 See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord SAP Am., 898 F.3d at 1163 (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.”)  See e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978) (“[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”)  That is, a new and improved abstract idea is still an abstract idea.  See also e.g., Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a *new* abstract idea is still an abstract idea") (emphasis in original).
        3 Here, the examiner merely notes that this (underlined) “require[ment]” is part of Form Paragraph 2-10-01, and is not the examiner’s own wording/requirement.
        4 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        5 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx and MPEP 2161.01, I.  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        6 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        7 Here, the examiner merely notes it is apparently not even clear from the specification what the “machine learning classifier” might possibly classify, or how it effects any “machine learning”.
        8 For example, while a “machine learning classifier” is recited approximately 28 times in the specification (not including the claims and abstract), no apparent use of the words “classify”, “classifies”, “classified”, “classification”, “classifications”, “class”, classes”, etc. in conjunction with the classifier’s operation is seen by the examiner in the specification, leaving the reader in doubt as to what is meant by such a “machine learning classifier” being (claimed as) a “classifier”, what it might possibly classify or use classifications of or for, and what would or would not be considered a “machine learning classifier”, for claim interpretation purposes, from the teachings of the specification.  See MPEP 2111 and 2111.01 and 37 CFR 1.75(d)(1).
        
        9 Here, the examiner merely notes that current claims 21 to 37 correspond generally to claims 1, 8, 10, 11, 18, and 20 to 34 that were appealed in 16/906823, with a PTAB decision rendered on 27 July 2021.  Differences between the previously appealed and the current claim sets include i) the current independent method claims recite “automatically and simultaneously generating . . .”, rather than “automatically generating . . .”, ii) the current independent claims recite “automatically facilitating” rather than “facilitating . . .”, iii) the “integrating . . .” recited in current claims 29 and 36, and iv) the details of the “second performer”, and the automatically and simultaneously generating for the second potential tour of the second performer, as recited in claims 30 and 37.  Claims 38 to 40 appear to be system-type claims corresponding generally to the first set of pending method claims (beginning at claim 21).
        10 For example only, a promoter Paulie could call the lead singer Sam of an up-and-coming band, Pumping Gas, and say, “Hey, based on venue information, fan information, and the previous tour preferences you gave me, I’ve used this well-oiled machine of mine and come up with three possible tours of cities in Florida and in Georgia for the summer.  Which should I try to book?”  And, after hearing details of the tours, the Sam could choose the first tour for each state, the Paulie could pre-book the venues, and then a couple weeks later Paulie could give Sam a good-news/bad-news call, saying, “Hey, we got a sufficient number of ticket deposits in Florida but Georgia is a no go.  Do you want to revise the tour choice for Georgia, or just cancel?”  And Sam could say, “Hey, we need the exposure, can we try the second possible tour for Georgia?”  And after agreeing and seeing how the ticket deposits for the new city lineup turned out, the Paulie could tell the Sam, “Hey, good news, Savannah and the coast must be desperate for new acts.  You’ll be on tour all June and July, and takin’ the ole midnight trains in Georgia!  I’ll facilitate the rest for my inflation-covering 18% fee, just leave the actual tour details to me, and your money is as good as in the bank!”